Cook, J.,
dissenting. Today’s majority decision addresses the exclusion of evidence. It is well settled that “[t]he admission or exclusion of relevant evidence rests within the sound discretion of the trial court.” State v. Sage (1987), 31 Ohio St.3d 173, 31 OBR 375, 510 N.E.2d 343, paragraph two of the syllabus. This court has specifically held that “[t]he scope of cross-examination of a medical expert on the questions of the expert’s bias and pecuniary interest and the admissibility of evidence relating thereto are matters that rest in the sound discretion of the trial court.” Calderon v. Sharkey (1982), 70 Ohio St.2d 218, 24 O.O.3d 322, 436 N.E.2d 1008, syllabus (applying abuse-of-discretion standard to Evid.R. 403[B] determination). Therefore, an appellate court may only overturn a trial court’s evidentiary ruling if that ruling was unreasonable, arbitrary, or unconscionable. Id. at 219-220, 24 O.O.3d at 323, 436 N.E.2d at 1010. See, also, State v. Allen (1995), 73 Ohio St.3d 626, 632-633, 653 N.E.2d 675, 683 (abuse-of-discretion standard applies to both Evid.R. 403[A] and [B] determinations). The majority opinion, however, does not accord the abuse-of-discretion standard proper consideration.
While relevant evidence is presumed admissible under Evid.R. 402, the rules also provide for a determination of admissibility based upon whether the proba*174tive value of the evidence sought to be admitted “is substantially outweighed by the danger of unfair prejudice, of confusion of the issues, or of misleading the jury.” Evid.R. 403(A). In this case, the trial judge expressly found that the plaintiffs-appellants had failed to make a sufficient showing to enable the judge to say that the probative value of the evidence outweighed its prejudicial impact. Given the paucity of information before the trial court, I cannot say that the judge’s decision was unreasonable, arbitrary, or unconscionable. Though I might have ruled differently from the trial court, such conjecture is beside the point. See Calderon, 70 Ohio St.2d at 222, 24 O.O.3d at 325, 436 N.E.2d at 1012 (“It is important to remember that the question before this court is not whether the trial court ruled as we would have ruled if confronted with these questions, but whether the court abused its discretion so as to prejudice [the complaining party]”).
A. William Zavarello Co., L.P.A., A. William Zavarello and Rhonda Gail Davis, for appellants.
Mazanec, Raskin & Ryder and John L. Cullen, for appellees.
Mark W. Ruf, urging reversal for amicus curiae, Ohio Academy of Trial Lawyers.
Accordingly, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
Ted L. Wills, Howard M. Schwartz and Marc D. Mezibov, for appellant.
Robert J. Gehring and Leslie S. Landen, Middletown Law Director, for appellee.
Arthur, O’Neil, Mertz & Bates Co., L.P.A., and Joseph W. O’Neil, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
John E. Gotherman, Barry M. Byron and Stephen L. Byron, urging affirmance for amicus curiae Ohio Municipal League.
Isaac, Brant, Ledman & Teetor, Mark Landes and Paul A. Mackenzie, urging affirmance for amici curiae County Commissioners’ Association of Ohio and County Engineers’ Association of Ohio.